DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26, 28, and 29 have been examined.

Allowable Subject Matter
Claims 1-19, 21-26 and 29 are allowed.
Claims 20 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hoshizawa et al. (U.S. Patent 7,101,502), discloses an information distribution system comprising: an image forming apparatus that includes consumable items (Figure 1; column 1, lines 16-19; column 4, lines 8-12); and a supplying section that communicates with the image forming apparatus, wherein said communication may be through a network (Figure 1; column 2, line 62, through column 3, line 8; column 3, line 60, through column 4, line 7); wherein the image forming apparatus includes a first processor (Figure 1; column 2, line 62, through column 3, line 8).  Hoshizawa discloses the item supplying section as comprising a computer and modem (column 3, line 60, through column 4, line 7).  Hoshizawa does not describe the supplying section as a server, although it could be regarded as such, but Hambir (U.S. Patent 9,087,354), for example, teaches a server of an ordering service (Figure 1; column 1, line 55, through column 2, line 8; column 3, lines 26-40).  Hoshizawa does not disclose that the image forming apparatus comprises a first memory storing first program instructions that cause 
Hoshizawa discloses the image forming apparatus placing an order for a particular consumable item, using transmission (column 3, lines 39-59), and discloses that the consumable item supplying section may automatically transmit data of scheduled delivery to the user (column 3, line 60, through column 4, line 7), but does not disclose transmitting a request for delivery status information to the server system, the delivery status information including a scheduled delivery date for each color of the consumable items to be delivered, and displaying the delivery status information including a scheduled delivery date for each color of the consumable items to be delivered on a display of the image forming apparatus.  However, Lau (“Domain Analysis of E-Commerce Systems Using Feature-Based Model Templates”) teaches a customer sending a request, and in response, being able to view order status, including items ordered and expected arrival dates, for each of multiple orders, and teaches the information being displayed (pages 52 and 53; sections 4.6.3 and 4.6.4).  Lau does not teach that the expected arrival or delivery dates are for each color of consumable items, but Blackhurst et al. (U.S. Patent Application Publication 2015/0032586) teaches that attributes include color, and also teaches that provided data can include an estimated delivery date (paragraph 36).  Yet further, Hambir teaches providing status information of the shipping and handling of ordered items in response to an inquiry by a user (column 4, lines 33-41).

The claims raise a question of being directed to an abstract idea, in the field of certain methods of organizing human activity, which includes commercial or legal interactions.  However, the claims are not directed to commercial interactions, or to another category of abstract idea, even though the claimed system and apparatus might be used in the context of online purchase of consumables such as paper and toner; such purchasing is not actually claimed.  Therefore, claims 1-26, 28, and 29 are patent-eligible under 35 U.S.C. 101.
The above statements apply to claim 1 and its dependents, and also to claim 20 and its dependent claim 28.  Claims 1 and 20 are parallel to one another.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 27, 2022